 



EXHIBIT 10.2
SECURITY AGREEMENT

     
Debtor:
  NewSight Corporation
Address:
  2 Park Avenue, Suite 1800A
 
  New York, New York 10016
Organization I.D. No. 326834

     NewSight Corporation, a corporation organized under the laws of Delaware,
hereinafter called “Debtor,” for valuable consideration, receipt whereof is
hereby acknowledged, hereby grants to Wireless Ronin Technologies, Inc., a
Minnesota corporation, having its principal place of business at Baker
Technology Plaza, 5929 Baker Road, suite 475, Minnetonka, Minnesota 55345,
hereinafter called “Secured Party,” a security interest in the Collateral (as
hereinafter defined) to secure Debtor’s Obligations (as hereinafter defined) to
Secured Party, whether existing on the date hereof, created contemporaneously
with the granting of this security interest, or created in the future.

  1.   Collateral. The security interest is granted in the following
(collectively, the “Collateral”):     (a)   All now existing or hereafter
acquired video screens, display monitors and media players and all other
equipment suitable for digital signage displays, in each case, previously or
hereafter sold, leased or provided to Debtor by Secured Party, including,
without limitation, all such equipment now or hereafter located in the Fashion
Square Mall and Asheville Mall or any premises owned or leased by Meijer, Inc.
(together with any affiliate or subsidiary entity, “Meijer”), and all related
hardware and all software and parts used in connection with the operation of any
such video screen display monitors and other related equipment, together with
all replacements thereto, except to the extent consisting of Debtor IP, as such
term is defined below (collectively, the “Equipment”); and     (b)   To the
extent not otherwise described in subparagraph (a) above, all hardware and
software used or provided in connection with the digital signage network
maintained by Debtor and operated on premises owned, leased or operated to
Meijer, except to the extent consisting of Debtor IP (the “Other Equipment”);
and     (c)   All cash or non-cash proceeds of the sale or other disposition of
any of the foregoing, including without limitation insurance proceeds
(collectively “Proceeds”).     (d)   Secured Party hereby acknowledges and
agrees that it does not have any right, title or interest in or to the Excluded
Collateral. The term “Excluded Collateral” means (i) any of the Debtor’s or any
of its subsidiaries’ intellectual property, including but not limited to,
inventions, patents, patent applications, copyrights, technology (including its
autostereoscopic 3D technology), trademarks, service marks, trade dress and
know-how (collectively, “Debtor IP”), (ii) any assets of the Company not
constituting Collateral and (iii) any proceeds arising from (i) or (ii) of this
paragraph (d).     2.   Obligations Secured. The following obligations
(collectively, the “Obligations”) are secured by this Agreement:

1



--------------------------------------------------------------------------------



 



  (a)   Debtor’s duties and obligations as set forth in this Security Agreement;
    (b)   All obligations of Debtor under that certain Digital Signage Agreement
(the “Digital Signage Agreement”) executed between Debtor and Secured Party on
or about October 11, 2007 and that related promissory note (the “Note”) in the
maximum principal amount of $2,500,000 executed by Debtor in favor of Secured
Party on or about October 8, 2007 (with the Digital Signage Agreement,
collectively, the “Definitive Agreements”);     (c)   All of Debtor’s past,
present and future debts to Secured Party of whatsoever nature which the Debtor
may now or at any time owe to the Secured Party, including but not limited to
all principal, interest, and other charges, fees, expenses and amounts, and all
notes, guaranties, agreements, and other writings in favor of the Secured Party,
whether now existing or hereafter arising, direct or indirect, due or to become
due, absolute or contingent, primary or secondary, liquidated or unliquidated,
independent, joint, several, or joint and several; and     (d)   All costs
incurred by Secured Party to obtain, preserve, and enforce this security
interest, collect any or all of Debtor’s obligations and liabilities to Secured
Party, and maintain and preserve the Collateral, including but not limited to,
taxes, assessments, insurance premiums, repairs, storage costs, expenses of
sale, and attorneys’ fees and legal costs, whether or not suit is brought,
through trial and all stages of appeal, and in any bankruptcy, insolvency, or
similar proceeding.

     Notwithstanding anything to the contrary contained herein, the maximum
amount secured by this Security Agreement shall not exceed the sum of
$2,500,000.

  3.   Debtor’s Representations. Debtor represents, warrants and covenants as
follows:     (a)   Debtor is a corporation, duly organized and existing under
the laws of Delaware having its principal place of business in Delaware and that
it is duly licensed to do business in such state in which it is operating.
Debtor’s organization and federal tax identification numbers are set forth in
the preamble to this Agreement. Debtor shall not change its state of
organization without the Secured Party’s prior written consent.     (b)   The
Definitive Agreements, including the Note, have been duly authorized and
executed by Debtor and constitute Debtor’s valid, binding and fully enforceable
obligation (subject only to bankruptcy, insolvency and other matters affecting
the rights of creditors generally).     (c)   The execution, delivery and
performance of the terms of this Security Agreement are within its corporate
powers, have been duly authorized, and are not in contravention of the law or
its charter, bylaws or other corporate papers, or of any indenture agreement or
undertaking to which it is a party or by which it is bound.     (d)   Debtor’s
place of business is located at the address shown at the beginning of this
Security Agreement; that Debtor has no other place of business except as shown
on Attachment A hereto, incorporated herein by reference;     (e)   Debtor shall
notify Secured Party in writing of the opening or closing of any place of
business prior to such opening or closing.     (f)   Subject to any limitation
stated therein or in connection therewith, all information furnished to Secured
Party concerning the Collateral, or otherwise, for the purpose of obtaining
credit or

2



--------------------------------------------------------------------------------



 



an extension of credit is or will be at the time the same is furnished,
accurate, correct and complete in all material respects.

  (g)   Except as otherwise provided on Attachment A hereto, no financing
statement, warehouse receipt or certificate of title reflecting a security
interest or other interest in favor of a party other than Secured Party covering
all or part of the Collateral, is in existence or on file in any public office
as of the date of this Agreement and, except as expressly provided on Attachment
A hereto, Debtor is and shall remain the owner of the Collateral free and clear
of all liens and adverse interests.     (h)   Within thirty (30) days from the
date hereof, Debtor will provide Secured Party with evidence of the termination
or release of the financing statement presently of record against Debtor in
favor of Absolute 3D Holdings Ltd.     4.   Insurance. Within five (5) days from
the date of this Agreement, Debtor shall obtain, and shall thereafter at all
times maintain, insurance with respect to all Collateral against risks of fire
(including extended coverage), theft, sprinkler leakage and other risks as
Secured Party may require, containing such terms, in such form, amounts, for
such periods and written by such companies as may be satisfactory to Secured
Party in Secured Party’s discretion, such insurance to be payable to Secured
Party and Debtor as their interests may appear. All policies of insurance shall
provide for ten (10) days’ written minimum cancellation notice to Secured Party
and at the request of Secured Party shall be delivered to and held by it.
Secured Party may act as attorney for Debtor in obtaining, adjusting, settling,
and canceling such insurance and endorsing any drafts. In the event of failure
to provide insurance as herein provided, Secured Party shall have the right (but
not the obligation) to provide such insurance and Debtor shall promptly
reimburse Secured Party for any related costs or expenses incurred by Secured
Party.     5.   Inspection. Debtor shall at all reasonable times and from time
to time upon reasonable notice allow Secured Party, by or through any of its
officers, agents, attorneys or accountants, to examine or inspect the Collateral
wherever located and to examine, inspect and make extracts from Debtor’s books
and records. Debtor shall do, make, execute and deliver all such additional and
further acts, things, deeds, assurances and instruments as Secured Party may
require to more completely vest in and assure to Secured Party its rights
hereunder and in or to the Collateral.     6.   Preservation and Disposition of
Collateral.     (a)   Debtor shall not move, sell, transfer, process, utilize
for work-in process, or otherwise dispose of the Collateral or any interest
therein except as authorized by this Security Agreement or other written
document executed by Secured Party and Debtor.     (b)   Except as otherwise
provided in Section 3 above, Debtor shall keep the Collateral free from any
adverse lien, security interest or encumbrance, and in good condition and shall
not waste or destroy any of the same. Debtor shall not use the Collateral in
violation of any federal, state or local law, statute or ordinance.     (c)  
Debtor shall pay promptly when due all taxes and assessments upon the
Collateral.     (d)   At its option, Secured Party may discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral and may pay for the maintenance and preservation of the Collateral.
Debtor agrees to reimburse Secured Party on demand, for any payment made, or any
expense incurred by Secured Party pursuant to the foregoing authorization.

3



--------------------------------------------------------------------------------



 



  (e)   A carbon, photographic or other reproduction of this Security Agreement
is sufficient as, and may be filed as, a financing statement. Nothing contained
in the immediately preceding sentence shall relieve or be deemed to relieve
Debtor of its obligations as set forth in Section 7 below.     (f)   Debtor
shall pay immediately, if Secured Party so elects, all unpaid Obligations to
Secured Party upon any Event of Default.     (g)   If any Collateral is or will
become a fixture, the Debtor, at the request of the Secured Party, shall furnish
the Secured Party with a statement or statements executed by all persons and
entities who have or claim an interest in the real estate, in form acceptable to
the Secured Party, which statement or statements shall provide that such persons
and entities consent to the Security Interest.

     To evidence Secured Party’s rights hereunder, Debtor shall assign or
endorse Proceeds to Secured Party as Secured Party may request and Secured Party
shall have full power to collect, compromise, endorse, sell or otherwise deal
with Proceeds in its own name or that of Debtor. Secured Party in its discretion
may apply cash Proceeds to the payment of any Obligations secured hereby or may
release such cash Proceeds to Debtor for use in the operation of Debtor’s
business.

  7.   Financing Statements. Debtor authorizes secured party, at Debtor’s
expense, to file all of Secured Party’s financing statements and amendments to
financing statements with respect to the Collateral, in such form and substance
as the Secured Party, in its sole discretion, may determine.     8.   Limited
Power of Attorney. Debtor irrevocably authorizes Secured Party and grants the
Secured Party a limited power of attorney in the name and on behalf of the
Debtor or, at its option, in its own name, to take any other action deemed by
the Secured Party to be necessary or desirable to establish, perfect, protect or
enforce the security interest granted herein. All of the Secured Party’s
advances, fees, charges, costs and expenses, including but not limited to audit
fees and expenses and reasonable attorneys’ fees and legal expenses, in
connection with the Obligations and in the protection and exercise of any rights
or remedies hereunder, together with interest thereon at the highest rate then
applicable to any of the Obligations, shall be secured hereunder and shall be
paid by the Debtor to the Secured Party on demand.     9.   Default. In the
event of any of any of the following:     (a)   If Debtor shall default in the
payment, when due and payable, of any of the Obligations payable by Debtor and
such default shall continue for a period of five (5) days following written
notice; or     (b)   If Debtor shall default in the performance of any other
covenant contained herein or in any of the Definitive Agreements and such
default shall continue for a period of thirty (30) days following written
notice; or     (c)   If any warranty, representation, or statement made or
furnished to Secured Party by Debtor herein or in any Digital Signage Agreement
proves to have been false in any material respect when made or furnished; or    
(d)   If Debtor shall obtain new or additional financing (the “New Financing”),
whether in the form of equity or debt, from any third party other than
affiliated funds of Prentice Capital Management,

4



--------------------------------------------------------------------------------



 



LP in an amount in excess of $1,000,000 and shall have failed to apply the net
proceeds of such New Financing (net of broker, underwriter accountant, attorney
and other professional fees and expenses and other reasonable and customary
costs and expenses incurred in connection with such New Financing) in full or
partial satisfaction of the Obligations; or

  (e)   If bankruptcy, insolvency or similar proceedings are instituted against
or by Debtor or if Debtor makes and assignment for the benefit of creditors,

(such events in (a) through (e) above being individually and collectively an
“Event of Default”), then Secured Party may at its option and without notice
declare this Security Agreement in default and the unpaid balance of any note or
notes constituting an Obligation of Debtor to Secured Party, and the balance of
any account owed by Debtor to Secured Party, immediately due and payable.
Secured Party shall thereupon have the remedies of a secured party (in addition
to and in conjunction with all other rights and remedies, and not as an election
of remedies) including, without limitation, the right to take possession of the
Collateral and for that purpose Secured Party may enter upon any premises on
which the Collateral or any part thereof may be situated and remove the same
therefrom. Debtor agrees upon request of Secured Party to promptly assemble the
Collateral and make it available to Secured Party at a place designated by
Secured Party. Notice of the time and place of any public sale or of the time
after which any private sale is to be made, when required by law, shall be
deemed reasonable if given at least ten (10) days before such sale to the
address set forth in the introduction to this Agreement. Such notification may
be established by affidavit of a representative of Secured Party, receipts, or
other reasonable method.
     Secured Party may apply the proceeds obtained upon disposition of the
Collateral in accordance with the provisions set forth in Section 9-615 of the
UCC. By this provision, Debtor specifically grants to the Secured Party the
right to apply such proceeds to reasonable attorney’s fees and expenses of all
types incurred by the Secured Party in connection with its negotiations with the
Debtor, representatives successors and assigns, the collection of the
Obligations, the repossession and disposition of the Collateral or protection of
the Secured Party’s position. All remaining proceeds may be applied by the
Secured Party to payment of the Obligations in such order and proportion as the
Secured Party may deem advisable in its discretion, subject, however, to the
limitations set forth in paragraph 2 on the maximum amount secured by this
Security Agreement.

  10.   Limited Duty of Care. Other than the exercise of reasonable care to
assure the safe custody of the Collateral while being held by the Secured Party
hereunder, the Secured Party shall have no duty or liability to preserve rights
pertaining thereto. Debtor shall be responsible for preservation of all rights
in the Collateral, and the Secured Party shall be relieved of all responsibility
for the Collateral upon surrendering it or tendering the surrender of it to the
Debtor. Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Secured Party
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Secured Party shall not have responsibility for taking any necessary steps to
preserve rights against any parties with respect to any of the Collateral.    
11.   Continuing Agreement.     (a)   This Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect so long as
any of the Obligations remain outstanding and thereafter until terminated by
written notice delivered by Debtor to Secured Party. Upon such payment and
termination, this

5



--------------------------------------------------------------------------------



 



Agreement shall be automatically terminated and the Secured Party shall, upon
the request and at the expense of the Debtor, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the Debtor
evidencing such termination. Notwithstanding the foregoing, all releases and
indemnities provided hereunder shall survive termination of this Agreement.

  (b)   This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Secured Party as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including without limitation any reasonable legal fees and disbursements)
incurred by the Secured Party in defending and enforcing such reinstatement
shall be deemed to be included as a part of the Obligations, subject, however,
to the limitations set forth in paragraph 2 on the maximum amount secured by
this Security Agreement.     12.   General. Secured Party shall not be deemed to
have waived any of its rights hereunder or under any other agreement, instrument
or paper signed by Debtor unless such waiver be in writing and signed by Secured
Party. No delay or omission on the part of Secured Party in exercising any right
shall operate as a waiver of such right or any other right. Secured Party may
remedy any Event of Default without waiving the default remedied or without
waiving any other prior or subsequent default. All of Secured Party’s rights and
remedies, whether evidenced hereby or by any other agreement, instrument or
paper, shall be cumulative and may be exercised singularly or concurrently. Any
demand upon or notice to Debtor shall be effective when deposited in the U.S.
mails addressed to Debtor at the address shown at the beginning of this
Agreement. This Agreement and all rights and obligations hereunder, including
matters of construction, validity and performance, shall be governed by the law
of the State of Minnesota without regard to such State’s principles of conflict
of laws.

     All terms in this Agreement that are defined in the Minnesota Uniform
Commercial Code, as amended from time to time (the “UCC”) shall have the
meanings set forth in the UCC, and such meanings shall automatically change at
the time that any amendment to the UCC, which changes such meanings, shall
become effective. No notice or other communication by the Debtor to the Secured
Party, which relates to any of the Obligations, the security interest or the
Collateral, shall be effective until it is received by the Secured Party at the
Secured Party’s address stated above.
     This Security Agreement shall not be assignable by Debtor nor shall
Debtor’s rights or duties hereunder be delegable without the prior written
consent of Secured Party. Any attempt by Debtor to assign or otherwise transfer
this Security Agreement or any rights or duties hereunder, including without
limitation assignment or transfer by operation of law, in violation of the
foregoing shall be void. Secured Party shall have the right to assign this
Security Agreement, at any time from and after December 31, 2007, upon written
notice to Debtor. Nothing contained in this Security Agreement is intended to
confer upon any person, other than the parties hereto, their respective
successors and permitted assigns, any rights, remedies or obligations under or
by reason of this Security Agreement. “Debtor” and “Secured Party” as used in
this Security Agreement include the heirs, executors, administrators, successors
and permitted assigns of those parties.

  13.   Counterparts. This Agreement may be executed by facsimile or by
electronic means and may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute but one
agreement.     14.   Entire Agreement. This Security Agreement and the items
incorporated herein contain all the agreements of the parties with respect to
the matters contained herein. No prior agreement,

6



--------------------------------------------------------------------------------



 



representation, warranty or understanding, whether oral or written pertaining to
any such matter shall be effective for any purpose.
     DEBTOR REPRESENTS AND WARRANTS TO THE SECURED PARTY AND AGREES THAT DEBTOR
HAS READ ALL OF THIS AGREEMENT AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS
AGREEMENT.
     IN WITNESS WHEREOF, the Debtor has signed this Agreement this 11th day of
October, 2007.

            NEWSIGHT CORPORATION
      By:   /s/ Robert K. Stewart         Title: Chief Financial Officer       
Printed Name: Robert K. Stewart
Date: 10/12/2007   

7



--------------------------------------------------------------------------------



 



          Accepted:   WIRELESS RONIN TECHNOLOGIES, INC.
      By:   /s/ Jeffrey C. Mack         Title: Chief Executive Officer       
Printed Name: Jeffrey C. Mack
Date: [10/12/2007]     

Signature page to Security Agreement
Dated October 11, 2007

8